 

 

r=

GC @ https://www.synopsys.com/dw/ipdir.php?ds=dwe_ddr_universal_umctl2

= synopsys’

Home ¥ DesignWare IP 7 nterface IP ¥ DDR

DesignWare Enhanced Universal DDR Memory Controller (uMCTL2)

DesignWare Enhanced Universal DDR Memory Controller (UMCTL2)

LANGUAGE

The DesignWare® Enhanced Universal Memory Controller (uMCTL2) is fully configurable controller that allows
designers to generate a DDR controller that is optimized for latency, bandwidth, and area. The configurable
uMCTL?2 allows for the generation of DDR controllers that meet or exceed the requirements of designs ranging
from high-performance networking to low-power, cost-sensitive mobile products. The uMCTL2 DDR supports the
JEDEC standard DDR4, DDR3, DDR2, LPDDR4, LPDDR3, LPDDR2, and LPDDR/mobile DDR SDRAMs.

The uMCTL?2 delivers maximum bandwidth with low latency. This advanced memory controller accepts memory
access requests from between 7 and 16 application-side host ports. Application-side interfaces can be connected
ANA

to the UMCTL2 either through standard AMBA (AXI4, AX! or AHB) bus interfaces for one or multiple ports, or via
Synopsys’ custom-defined host-interface H-IF for single-port ultra low latency configurations.

 

The uMCTL2's low-power features make it useful in power-sensitive designs, and uMCTL2's reliability, availability,

and serviceability (RAS) features meet the needs of the most demanding enterprise systems

The uMCTL? offers many features to maximize performance: high-priority bypass that reduces latency,
configurable look-ahead of up to 64 read and 64 write commands, dual address queues per port to reduce head-
of-line blocking, quality of service (QOS) to improve system performance, variable priority commands, a read

reorder buffer (RRB) to allow out-of-order execution with in-order responses, and more.

The uMCTL2 supports powerful features to optimize DDR memory efficiency for applications while managing

quality of service for individual transaction streams

AJ DesignWare DDR Complete Solution Datasheet
| DesignWare Enhanced Universal DDR Memory and Protecel Controller IP Datasheet

Dono

A) DesignWare IP Prototyping Kits for DDR4/3 and LPDDR4 Controllers

Fast DDR Controller
(uMCTL2) IP Prototyping
& Integration with
DesignWare IP Prototyping
Kits

Reduce DOR IP prototyping and

integration effort using

 
 

Design = IP Prototyping Kits.
The kits provide the es
hardw:

elements needed to start

 

€ and software

 

implementing the IP in an Sof in

minutes. The included

 

simulation testbench, reference
drivers, and application
examples enable designers to
start their own IP software
development right out of the

box.

Products Downloads and Documentation

Highlights
-

« Select 2 complete multi-ported Enhanced Universal DDR Memory Controller offering 1 to 16 host ports
« Support for JEDEC standard DDR4, DDR3, DDR2, LPDDR4, LPDDR3, LPDDR?2, and LPDDR/ Mobile DDR
SDRAMs
= Compatible with all Synopsys DesignWare DDR PHYs (excluding DDR2/DDR PH's)
Fl 4.0, DFI 3.1 or DFI 2.1 compliant interface to DDR PHY

 

 

Analog IP Selector

Non-Volatile Memory I...

Memory & Logic IP Sel...

More IP Resources

>

m

Videos

Articles

Customer Successes
White Papers
Webinars

Blogs

DesignWare Technical Bulletin

IP Reuse Tools

IP OEM Partner Program

myDesignWare Subscriptions

 
 

« Data rates up to 3200 Mbps in 1:2 frequency ratio, using an 800 MHz controller clock and 1600 MHz
memory clock (Dependent on process and PHY chosen)
« Data rates up to 1600 Mbps in 1:1 frequency ratio, using an 800 MHz controller clock and 800 MHz

memory clock (Dependent on process and PHY chosen)

SYNOPSYS"

PRODUCTS RESOURCES CORPORATE

Software Integrity Solutions About Us

Semiconductor IP Services Careers

Verification Support Corporate Social Responsibility
Design Community Investor Relations

Silicon Engineering Manage Subscriptions Contact Us

©2021 Synopsys, Inc. All Rights Reserved

Boottin Ase, O#1,CV-00139-ADA Document 1-15 Filed 02/09/21 Page 2 of 2

LEGAL

Privacy
Trademarks & Brands

Software Integrity Agreements

FOLLOW

un

 

 
